Citation Nr: 0814991	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  96-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
coronary artery disease, status-post coronary artery bypass 
graft, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased disability rating for 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957, and from September 1960 to March 1983.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 decision of the 
RO that, in part, increased the disability rating to 30 
percent for service-connected hypertension with heart 
disease; and denied a disability rating in excess of 10 
percent for service-connected sinusitis.  The veteran timely 
appealed for higher disability ratings.

In August 2003, the RO increased the disability evaluation to 
60 percent for coronary artery disease, status-post coronary 
artery bypass graft, effective August 18, 1999.  Because 
higher evaluations are available for the veteran's coronary 
artery disease, status-post coronary artery bypass graft, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claim remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

 In January 2005, the Board remanded the matters for 
additional development.

The record reflects that the veteran failed to appear for a 
hearing before a Veterans Law Judge at the RO that was 
scheduled for October 12, 2004.  In February 2006, the 
veteran indicated that he had not received notification of 
the hearing due to his prior change of address.  In December 
2006, the veteran indicated in writing that he was unclear as 
to whether he should request another hearing, but reserved 
his rights to do so.  To date, the veteran has not requested 
another hearing.  Under these circumstances, the veteran's 
request for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.700 (2007).

In September 1996, the veteran's former representative had 
raised the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU).  In February 
2006, the veteran claimed an increased disability evaluation 
for his service-connected pneumothorax.  As each of those 
issues has not been adjudicated, they are referred to the RO 
for appropriate action.  

FINDINGS OF FACT

1.  Neither version of the regulations for rating 
disabilities of the cardiovascular system, or diseases of the 
nose and throat is advantageous to the veteran.

2.  For the period from March 1995 to January 1998, the 
veteran's coronary artery disease, status-post coronary 
artery bypass graft has not been manifested by a history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks; ischemia and 
congestive heart failure have not been demonstrated.

3.  Beginning in August 1999, the veteran's coronary artery 
disease, status-post coronary artery bypass graft has been 
manifested by left ventricular dysfunction with an ejection 
fraction between 30 and 50 percent; ischemia and congestive 
heart failure have not been demonstrated.

4.  For the period from September 1994 to October 1996, the 
veteran's sinusitis has been manifested primarily by moderate 
chronic sinusitis with crusting and infrequent headaches; 
three to six non-incapacitating episodes per year that 
require antibiotic treatment, or several non-incapacitating 
episodes and osteomyelitis are not shown.

5.  Beginning July 22, 2003, the veteran's sinusitis has been 
manifested primarily by more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; incapacitating 
episodes of sinusitis requiring prolonged treatment with 
antibiotics, surgeries, or evidence of osteomyelitis are not 
shown.

 
CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's coronary artery disease, status-post coronary 
artery bypass graft, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.104, Diagnostic Codes 7005, 7017 (1998 & 2007).

2.  For the period from September 1994 to October 1996, the 
criteria for a disability rating in excess of 10 percent for 
sinusitis are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic 
Codes 6510 to 6514 (1995).

3.  Beginning July 22, 2003, the criteria for a disability 
rating of 30 percent, but no more for sinusitis are met or 
more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic 
Codes 6510 to 6514 (1995 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper notice should notify the veteran of:  (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through January 2004 and December 2005 letters, the RO 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the January 2007 supplemental statement of the case 
(SSOC), the RO specifically notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding 
increased rating claims.  The letters are deficient as to 
both content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claims in December 2005.  Specifically, he was 
told to submit evidence of physical and clinical findings, 
results of laboratory tests, and individual statements from 
those with knowledge and/or personal observations who could 
describe the manner in which his disability had worsened.  
The February 2006 SOC presented the former rating criteria 
for both respiratory and cardiovascular disabilities.  The 
SSOCs issued in October 1996, October 2000, and in February 
2007 also listed each applicable diagnostic code and 
disability rating under the revised criteria for respiratory 
and cardiovascular disabilities, which includes objective 
testing and which the veteran reasonably could be expected to 
understand to support his claims.

In correspondence submitted in December 2006, the veteran 
described the effects that his disabilities were having on 
his daily activities.  He reported that he was unable to hold 
any normal job or participate in any exercise or sport, 
except slow walking with frequent rest, due to his service-
connected coronary artery disease, status-post coronary 
artery bypass graft.   He also reported treatment with 
antibiotics and various medications on a continuing basis for 
sinusitis, to avoid further heart complications.  The veteran 
is also represented by a state veterans' organization.  
Accordingly, any notice error is not prejudicial because the 
veteran has demonstrated actual knowledge of the information 
that is necessary to support the claims.  Hence, the notice 
deficiencies do not affect the essential fairness of the 
adjudication. 

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claims on appeal, reports of which are of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

A.  Coronary Artery Disease, Status-Post Coronary Artery 
Bypass Graft

An August 1995 RO rating decision increased the evaluation 
for coronary artery disease, status-post coronary artery 
bypass graft, to 100 percent, effective from March 1994, 
under the provisions of 38 C.F.R. § 4.30 based on surgery and 
convalescence for this condition, and then assigned a 30 
percent evaluation, effective from March 1995.

Since then, the RO has evaluated the veteran's coronary 
artery disease, status-post coronary artery bypass graft, 
under 38 C.F.R. § 4.104, Diagnostic Code 7017, as 30 percent 
disabling, effective May 1, 1995; and as 60 percent 
disabling, effective August 18, 1999.

During the course of this appeal, VA revised the criteria for 
evaluation of disabilities of the cardiovascular system, 
effective January 12, 1998.  62 Fed. Reg. 65207-65224 (Dec. 
11, 1997).  The revised rating criteria are not applicable to 
the period prior to their effective date, while VA must 
consider the applicability of the revised and former versions 
of the rating criteria for the period after the effective 
date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).

Under former Diagnostic Code 7017, a total evaluation is 
assigned for coronary artery bypass for one year following 
the bypass surgery. Thereafter, the condition is rated as 
arteriosclerotic heart disease, with 30 percent as the 
minimum rating.  38 C.F.R. § 4.104, Diagnostic Code 7017 
(1997).

Under former Diagnostic Code 7005 pertaining to 
arteriosclerotic heart disease, a total evaluation is 
warranted during and for six months following acute occlusion 
or thrombosis, with circulatory shock.  A total evaluation is 
also warranted after six months where there are chronic 
residual findings of congestive heart failure or angina on 
moderate exertion, or where more than sedentary employment is 
precluded. A 60 percent evaluation is warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, if 
more than light manual labor is not feasible. The minimum 
rating, 30 percent, is warranted following a typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack, if ordinary manual labor is feasible.  
38 C.F.R. § 4.104, Diagnostic Code 7017 (1997).

Under the revised regulations, coronary artery disease with 
workload of greater than 7 METs (metabolic equivalents) but 
not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or continuous medication 
required warrants a 10 percent rating.  A 30 percent rating 
is warranted with a workload of greater than 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram or X-ray.  A 60 percent 
rating is warranted when there is more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs, but not greater than 5 METs, 
resulting in dyspnea, fatigue, angina, dizziness or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating is warranted when 
there is chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 100 percent evaluation 
is also warranted for 3 months following hospital admission 
for coronary bypass surgery.  38 C.F.R. § 4.104, Diagnostic 
Code 7017, effective January 12, 1998.

The report of the February 1996 VA examination reveals that 
the veteran had no further surgical or medical intervention, 
no stress test, thallium stress, or cardiac catheterization 
done since 1994.  Although the veteran reported some chest 
pain and shortness of breath when walking for a few minutes 
on a 10 degree slope, he reportedly had not used any 
nitroglycerin for at least one year.  His medications had not 
changed, and his blood pressure was under control.  The 
examination of the cardiovascular system was essentially 
normal.
 
In October 1996, the veteran's treating physician indicated 
that the veteran underwent a repeat angioplasty and required 
medical therapy for control of his hypertension and angina 
pectoris.

Records reflect that the veteran's coronary artery disease, 
status-post coronary artery bypass graft, was asymptomatic 
from January 1997 to October 1997.

Here, for the period from March 1995 to January 1998 (prior 
to the change in rating criteria), the overall evidence 
reflects that no more than the currently assigned disability 
rating of 30 percent is warranted under former Diagnostic 
Code 7017.  There is neither a history of substantiated 
repeated anginal attacks nor findings of congestive heart 
failure to warrant an increased disability rating under the 
former criteria.

Records of an exercise tolerance test in November 1998 reveal 
a maximum METS reading of 11.7.

In August 1999, the veteran underwent cardiac 
catheterization.  The ejection fraction at that time was 
estimated at 45 percent.

VA outpatient treatment records, dated in October 2002, again 
reflect an ejection fraction of 45 percent.  The veteran 
could walk for 30 to 60 minutes on a level area, and up three 
flights of stairs.  No change in activity level was 
indicated.

The report of a July 2003 VA contract examination includes a 
diagnosis of probable congestive heart failure, represented 
by pulmonary vascular congestion.  His ejection fraction was 
estimated to be 45 to 50 percent.

Records show that the veteran underwent further cardiac 
interventional procedures for unstable angina in September 
2003.
  
VA outpatient treatment records, dated in February 2006, 
reflect an ejection fraction of 45 percent.  The veteran 
reported no recent chest pain or shortness of breath.  
Records show that he recently had stents placed in January 
2006. 

During an April 2006 VA examination, the veteran reported 
intermittent dyspnea not clearly related to activity, but 
worse when supine.  He had occasional chest pain that 
occurred at rest or with activity.  A subsequent stress test 
revealed normal left ventricular systolic function.  In a May 
2006 addendum, the examiner could not exclude ischemia, but 
noted that the veteran had not been diagnosed with congestive 
heart failure, acute or chronic.  The examiner estimated the 
veteran's exercise capacity to be approximately 10 METS.  
There was no indication for cardiac catherization or 
additional work up at that time.

Records show that the veteran underwent another cardiac 
interventional procedure in February 2007. 

In this case, the evidence first revealed left ventricular 
dysfunction with an ejection fraction between 30 and 50 
percent in August 1999, to warrant the RO's assignment of a 
60 percent disability rating under the revised criteria at 
that time.

However, the veteran's coronary artery disease, status-post 
coronary artery bypass graft, does not meet the criteria for 
a disability rating in excess of 60 percent under either the 
former or revised criteria.  There is neither evidence of 
acute occlusion or thrombosis with circulatory shock, nor 
evidence of chronic residual findings of congestive heart 
failure to warrant an increased disability rating under 
former Diagnostic Code 7005.  Nor does the evidence reflect a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to warrant an increased disability rating under the revised 
criteria, Diagnostic Code 7017.

In this case the veteran has been suspected of having 
ischemia and/or probable congestive heart failure at times.  
These suspicions were not expressed with any degree of 
certainty, and were not confirmed by diagnostic studies.  The 
most recent examiner concluded that the veteran had not been 
diagnosed with congestive heart failure, acute or chronic.  
In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 
15 Vet. App. 1, 10 (2001); Francisco, 7 Vet. App. at 58.  The 
weight of the evidence appears to be against a finding of 
either current ischemia or congestive heart failure, and the 
Board will therefore not consider evaluating the veteran's 
disability under criteria for those conditions.

The weight of the evidence is thus against the grant of a 
disability rating in excess of 60 percent for coronary artery 
disease, status-post coronary artery bypass graft, under the 
former or revised rating criteria.  

B.  Sinusitis

The RO has evaluated the veteran's sinusitis under 38 C.F.R. 
§ 4.97, Diagnostic Code 6510, as 10 percent disabling, 
effective March 16, 1988.

During the course of this appeal, VA revised the criteria for 
evaluation of diseases of the nose and throat, effective 
October 7, 1996.  61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  
As noted above, the revised rating criteria are not 
applicable to the period prior to their effective date, while 
VA must consider the applicability of the revised and former 
versions of the rating criteria for the period after the 
effective date of the change.  Kuzma, 341 F.3d at 1327; 
DeSousa, 10 Vet. App. at 467; VAOPGCPREC 7-2003; 69 Fed. Reg. 
25,179 (2004).

Under the former General Rating Formula for sinusitis 
(Diagnostic Codes 6510 through 6514), a noncompensable 
evaluation is warranted for chronic sinusitis with only x-ray 
manifestations and mild or occasional symptoms.  A 10 percent 
rating requires moderate chronic sinusitis manifested by a 
discharge, crusting or scaling and infrequent headaches.  A 
30 percent evaluation is warranted for severe chronic 
sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and a purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating requires either chronic osteomyelitis necessitating 
repeated curettage following a radical operation or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514 (1995).

Under the revised regulations, a noncompensable evaluation is 
warranted for chronic sinusitis with only x-ray 
manifestations.  A 10 percent rating requires one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating requires three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating requires 
osteomyelitis following radical surgery or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
through 6514 (2007).

VA progress notes, dated in December 1995, noted septal spur 
on left nare and small amount of crusting.

During a February 1996 VA examination, the veteran reported 
sinus problems about one or two times yearly, and that he 
takes several different medications.  No sinus surgery has 
been done.  His sinuses were nontender and the nares were 
open without boggy swelling.  The diagnosis was sinusitis 
with biannual flare-ups.

VA progress notes, dated in November 1996, reflect recurrent 
sinus infection.  There was no purulence.

Here, for the period from the date of claim in September 1994 
to October 1996 (prior to the change in rating criteria), the 
overall evidence reflects that no more than the currently 
assigned disability rating of 10 percent is warranted under 
former Diagnostic Code 6510.  There is neither severe chronic 
sinusitis nor findings of frequent incapacitating 
recurrences, frequent headaches, or purulent discharge to 
warrant an increased disability rating under the former 
criteria.

During an October 1997 VA examination, the veteran reported 
more frequent sinus infections, occurring five to six times 
yearly and causing malaise and a yellow-green drainage.  
Examination revealed sinuses to be asymptomatic at the time.  
The nares were open and the sinuses were clean and nontender.

During a July 2003 VA examination, the veteran reported sinus 
infections occurring 12 times per year, and that each episode 
lasted about two weeks.  He is incapacitated as often as one 
time per month.  The veteran also reported headaches with the 
sinus attacks, and antibiotic treatment.  Sinusitis was 
present at examination; no purulent discharge was noted.

In December 2006, the veteran reported that his sinusitis 
requires at least three, but usually more, treatments with 
antibiotics annually, in addition to nasal sprays, washes, 
and antihistimes.  The veteran also reported that his doctors 
have encouraged him to stock antibiotics and to take them at 
the first sign of infection, due to danger of further heart 
complications.

In this case, recent medical evidence (from July 22, 2003) 
shows that the veteran has sought medical treatment for more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  There is no indication in the record of any 
incapacitating episodes of sinusitis that required prolonged 
treatment with antibiotics, nor of any required surgeries; 
nor is there evidence of osteomyelitis.

In light of such evidence, the Board finds that the veteran's 
sinusitis more nearly approximates the criteria for a 30 
percent rating under both the former and revised criteria, 
for the period from July 22, 2003.  Accordingly, beginning 
July 22, 2003, a rating of 30 percent is warranted under 
Diagnostic Codes 6510 through 6514.  38 C.F.R. § 4.7.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.

C.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran is not currently 
working, and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An increased rating for coronary artery disease, status-post 
coronary artery bypass graft, is denied.

Prior to July 22, 2003, a disability rating in excess of 10 
percent for sinusitis is denied.



As of July 22, 2003, a 30 percent rating for sinusitis is 
granted, subject to the pertinent legal authority governing 
the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


